DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/2022 has been entered.  Claims 1-3 and 5-8 were previously pending.  Claims 3 and 8 have been cancelled.  Claims 1, 2 and 5-7 are currently pending.  The claim amendments have resolved the pending 112(b), 112(d) and 101 rejections where are all herein withdrawn.

Allowable Subject Matter
Claims 1, 2 and 5-7 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, and similarly independent claim 7, none of the prior art teach or fairly suggests the limitations of “acquiring a plurality of second images containing the user and the certificate with a photograph that corresponds to the first image that has validity, the user and the certificate were imaged at different angles”, 108744150.12US Application No.: 17/425,655Dkt. No. BAAL.P0067US”judging if the user's face and the photograph of the certificate in the second images match at all the different angles” and “certifying that the certificate with a photograph belongs to the user if the user's face and the photograph of the certificate match at all the angles”, in combination with the other limitations of the claim.  As discussed in the office action mailed on 12/22/2021, the prior art combination of Murakami (US2018/0295249) and Benkeira (USPN10452897) discloses a similar process for verifying that a certificate with a photograph belongs to a user, but does not disclose the above limitaitons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445. The examiner can normally be reached 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON W CARTER/Primary Examiner, Art Unit 2665